
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 925
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To designate Mt. Andrea
		  Lawrence.
	
	
		1.Short titleThis Act may be cited as the
			 Mt. Andrea Lawrence Designation Act of
			 2011.
		2.FindingsCongress finds that Andrea Mead
			 Lawrence—
			(1)was born in Rutland County, Vermont, on
			 April 19, 1932, where she developed a life-long love of winter sports and
			 appreciation for the environment;
			(2)competed in the 1948 Winter Olympics in St.
			 Moritz, Switzerland, and the 1956 Winter Olympics in Cortina d’Ampezzo, Italy,
			 and was the torch lighter at the 1960 Winter Olympics in Squaw Valley,
			 California;
			(3)won 2 Gold Medals in the Olympic special
			 and giant slalom races at the 1952 Winter Olympics in Oslo, Norway, and remains
			 the only United States double-gold medalist in alpine skiing;
			(4)was inducted into the U.S. National Ski
			 Hall of Fame in 1958 at the age of 25;
			(5)moved in 1968 to Mammoth Lakes in the
			 spectacularly beautiful Eastern Sierra of California, a place that she fought
			 to protect for the rest of her life;
			(6)founded the Friends of Mammoth to maintain
			 the beauty and serenity of Mammoth Lakes and the Eastern Sierra;
			(7)served for 16 years on the Mono County
			 Board of Supervisors, where she worked tirelessly to protect and restore Mono
			 Lake, Bodie State Historic Park, and other important natural and cultural
			 landscapes of the Eastern Sierra;
			(8)worked, as a member of the Great Basin Air
			 Pollution Control District, to reduce air pollution that had been caused by the
			 dewatering of Owens Lake;
			(9)founded the Andrea Lawrence Institute for
			 Mountains and Rivers in 2003 to work for environmental protection and economic
			 vitality in the region she loved so much;
			(10)testified in 2008 before the Mono County
			 Board of Supervisors in favor of the Eastern Sierra and Northern San Gabriel
			 Wild Heritage Act, a bill that was enacted the day before she died;
			(11)passed away on March 31, 2009, at 76 years
			 of age, leaving 5 children, Cortlandt, Matthew, Deirdre, Leslie, and Quentin,
			 and 4 grandchildren; and
			(12)leaves a rich legacy that will continue to
			 benefit present and future generations.
			3.Designation of Mt. Andrea Lawrence
			(a)In generalPeak 12,240 (which is located 0.6 miles
			 northeast of Donahue Peak on the northern border of the Ansel Adams Wilderness
			 and Yosemite National Park (UTM coordinates Zone 11, 304428 E, 4183631 N))
			 shall be known and designated as Mt. Andrea Lawrence.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, record, or other paper of the United States to the peak described in
			 subsection (a) shall be considered to be a reference to Mt. Andrea
			 Lawrence.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
